                    Case 19-11702-BLS                Doc 21        Filed 08/01/19           Page 1 of 6


                                      UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE
------------------------------------------------------------
In re:
                                                                Chapter 15
SYNCREON AUTOMOTIVE(UK)LTD.                                     Case No. 19-11702(BLS)

         Debtor in a foreign proceeding.l

                                                                  x

                                              AFFIDAVIT OF SERVICE

STATE OF DELAWARE
                                                   ss:
COUNTY OF NEW CASTLE

                 Elizabeth C. Thomas, being duly sworn according to law, deposes and says that she is
employed by the law firm ofPachulski Stang Ziehl &Jones LLP, counsel to Carine Van Landschoot, in
her capacity as the duly appointed foreign representative of syncreon Automotive(UK)Ltd., in the
above-captioned action, and that on the 1 st day of August, 2019, she caused a copy of the following
documents to be served upon the parties on the attached service lists in the manner indicated:

   • Chapter 15 Petition of syncreon Automotive (UK) Ltd. for Recognition of a Foreign
     Proceeding (Docket No. 1)
   • Motion for Entry of Order (I) Scheduling Recognition Hearing and Specifying Form and
     Manner of Service of Notice and (II) Granting Related Relief(Docket No.2)
   • Motion for Recognition of Foreign Main Proceeding and Request for Certain Related Relief
     (Docket No.3)
   • Declaration of Carine Van Landschoot in Si►pport of 11'Iotion for Recognition of Foreign
     Main Proceeding and Request for Certain Related Relief(Docket No. 4)
   • Declaration of Andretiv J. Wilkinson as English Counsel to Debtor in Support of 1Wlotion for
     Recognition of Foreign Main Proceeding and Request for Certain Relafed Relief (Docl~et
     No.5)
   • Order (I) Scheduling Recognition Hearing And Specifying Form Acid Manner Of Service
     Of Notice And (II) Granting Related Relief(Docket No.7)
   • Notice of Hearing on Motion for Recognition of Foreign Main Proceeding and Request for
      Certain Related Relief(Docket No.8)
                                                  ~~`~                   ~~

                                                          \\ ~~ ti ItIIC~~Thomas
SWORN TO AI~1,T~.SUBSCRIBED                            \~~~ ~~:~,,TI'S ~i~
by eon this~day of August, 2019.                     ~~` ~~',~ ~M i s s~ •. ''~
                      f,                          ,~.vp
                                                   p                    O~o

                    .~                             =     :~ EUPR~2~2~ ~ W =
Notary Public                        .,     ~ +~ Ji         J~,~,• ~
My Commission Expires:              ~ ~ ~/~~~~
                                            %`~~'' ~~TARY Q •~P ~~~~
                                              "'ii ~qTE OF ~~~ ~~~~\
                                                           ~~~/I/11111\\\~~
~ The identifying four digits of the Debtor's U.S. federal tax identification number are 1748. T}ie identifying four digits of the
Debtor's local U.K, tax identification number are 2112. The location of the Debtor's corporate headquarters and registered office
is Unit 5 Logix Road, R D Park, Hinckley, Watling Street, Leicestershire, LE10 3BQ, United Kingdom. The Debtor's (UK)
company regish•ation number is 03012604.

DOGS D~:224516.1 82579/001
                  Case 19-11702-BLS    Doc 21   Filed 08/01/19   Page 2 of 6



syncreon Automotive Service List FCM            FIRST CLASS MAIL
Case No. 19-11702                               (Counsel to syncreon Automotive(UK)Ltd
Document No. 224711                             (the Debtor))
03 —Hand Delivery                               Weil, Gotshal & Manges LLP
10 —First Class Mail                            Matthew S. Barr, Esq.
03 —Foreign First Class                         Ryan Preston Dahl, Esq.
                                                Andriana Georgallas, Esq.
                                                767 Fifth Ave
(Counsel to sync~eon Automotive(UK)Ltd          New York, NY 10153
(the DebtoN))
Pachulski Stang Ziehl &Jones LLP                FIRST CLASS MAIL
Laura Davis Jones, Esq.                         (Counsel to HoldCo)
Timothy P. Cairns, Esq.                         Simpson, Thatcher and Barlett, LLP
919 North Market Street                         Saildeep Qusba, Esq.
 17th Floor                                     Edward Linden, Esq.
 Wilmington, DE 19801                           Chase Bentley, Esq.
                                                425 Lexington Avenue
HAND DELIVERY                                   New York, New York 10017
(US Trustee)
Office of the United States Trustee             FIRST CLASS MAIL
for the District of Delaware                    (Counsel to the Ad Hoc Group)
David L. Buchbinder, Esquire                    Jones Day
J. Caleb Boggs Federal Building                 Scott J. Greenber, Esq.
844 N King Street, Suite 2207                   Michael J. Cohen, Esq.
Lockbox 35                                      Nicholas J. Morin, Esq.
Wilmington, DE 19801                            250 Vesey Street
                                                New York, NY 10281
HAND DELIVERY
(Counsel to HoldCo)                              FIRST CLASS MAIL
Young Conaway Stargatt &Taylor, LLP              (Counsel to the Liquidity Loan Agent)
Edmon L. Morton, Esq.                            Shipman &Goodwin LLP
Sean T. Greecher, Esq.                           Nathan Z. Plotkin, Esq.
Rodney Square                                    Kathleen LaManna,Esq.
1000 North King Street                           Kimberly Cohen, Esq.
Wilmington, DE 19801                             One Constitution Plaza
                                                 Hartford, CT 06103-1919
HAND DELIVERY
(Counsel to the Ad Hoc Group)
Richards, Layton &Finger
Mark D. Collins, Esq.
920 North King Street
Wilmington, DE 19201




 DOCS D~224711.1 82579/001
                   Case 19-11702-BLS     Doc 21   Filed 08/01/19   Page 3 of 6



FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to the Revolving CNedit Facility         (Counsel to New ABL)
Agent)                                            Latham &Watkins LLP
Cortland Capital Market Services, LLC             Richard A. Levey, Esq.
Paul, Weiss, Riflcind, Wharton &Garrison          330 N. Wabash Avenue, Suite 2800
LLP                                               Chicago, IL 60611
Jacob Adlerstein, Esq.
Teresa LII, Esq                                   FOREIGN FIRST CLASS
1285 Avenue of the Americas                       (Foreign RepNesentative)
New York, NY 10019-6064                           Carine Van Landschoot
                                                  syncreon Tilburg
FIRST CLASS MAIL                                  Athenstraat 4-10
(Counsel to the Revolving Credit Facility         5047 RK Tilburg
Agent)                                            NETHERLANDS
Paul, Weiss, Riflcind, Wharton &Garrison
LLP                                               FOREIGN FIRST CLASS
Claudia Tobler, Esq.                              (Patient Credit Facility Agent)
2001 K St NW                                      Wilmington Trust(London) Limited
Washington, DC 20006                              Sajada Afzal
                                                  Third Floor
FIRST CLASS MAIL                                  1 Kings Arms Yard
(Counsel to the IndentuNe TNustee)                LONDON EC2R 7AF
Bank of New York Mellon
c/o Norton Rose Fulbright US LLP                  FOREIGN FIRST CLASS
Marian Baldwin Fuerst                             (Information Agent)
Francisco Vazquez                                 Lucid Issuer Services Limited
1301 Avenue of the Americas                       Sunjeeve Patel, Managing Director
New York, NY 10019-6022                           Tankerton Works
                                                  12 Argyle Walk
FIRST CLASS MAIL                                  LONDON WC1H 8HA
(Counsel to Counsel to theCit~Nent ABL
Agent)
Wells Fargo Bank, N.A.
c/o Kelley Drye &Warren LLP
Pamela Bruzzese-Szczygiel, Esq.
101 Park Avenue
New York, NY 10178

FIRST CLASS MAIL
(Counsel to the Current ABL Lender)
Linkslaters LLP
Robert Trust, Esq.
1345 Avenue of the Americas
New York, NY 10105




 DOCS DE:224711.1 82579/001                   ~
                  Case 19-11702-BLS      Doc 21   Filed 08/01/19   Page 4 of 6



syncreon Automotive Service List                  FOREIGN OVERNIGHT AND EMAIL
EXPEDITED                                         (Parent CNedit Facility Agent)
Case No. 19-11702                                 Wilmington Trust(London) Limited
Document No. 224720                               Sajada Afzal
Ol —Overnight Delivery                            Third Floor
03 —Foreign Overnight                             1 Kings Arms Yard
26 —Email                                         London EC2R 7AF
                                                  Email: safzal(a~wilmingtontrust.com

(Counsel to syncreon Automotive(UK)Ltd            FOREIGN OVERNIGHT AND EMAIL
(the Debtor))                                     (Foreign Representative)
Pachulski Stang Ziehl &Jones LLP                  Carine Van Landschoot
Laura Davis Jones, Esq.                           syncreon Tilburg
Timothy P. Cairns, Esq.                           Athenstraat 4-10
919 North Market Street                           5047 RK Tilburg
17th Floor                                        Netherlands
 Wilmington, DE 19801                             Email: carine.vanlandschoot(a~syncreon.com
Email:ljones ,pszjlaw.com;
tcairns(cr~,pszilaw.com                           EMAIL
                                                  (Counsel to HoldCo)
OVERNIGHT DELIVERY                                Young Conaway Stargatt &Taylor, LLP
(US TNustee)                                      Edmon L. Morton, Esq.
Office of the United States Trustee for the       Sean T. Greecher, Esq.
District of Delaware                              Rodney Square
David L. Buchbinder, Esquire                      1000 North King Street
J. Caleb Boggs Federal Building                   Wilmington, DE 19801
844 N King Street, Suite 2207                     Email: emorton(a~ycst.com;
Lockbox 35                                        ~reecher(a~ycst.com
Wilmington, DE 19801
Email: David.L.Buchbindernusdoj.gov               EMAIL
                                                  (Counsel to the Ad Hoc Group)
FO~IGN OVERNIGHT AND EMAIL                        Richards, Layton &Finger
(Inforfnation Agent)                              Mark D. Collins, Esq.
Lucid Issuer Services Limited                     920 North King Street
Sunjeeve Patel, Managing Director                 Wilmington, DE 19201
Tankerton Works                                   Email: collins(a~rlf.com
12 Argyle Walk
London WC1 H 8HA
Email: sdpatel ,lucid-is.com




 DOGS DE224720.1 82579/001
                  Case 19-11702-BLS   Doc 21   Filed 08/01/19   Page 5 of 6



EMAIL                                          EMAIL
(Counsel to syncNeon Auotmotive (UK)Ltd        (Counsel to the Liquidity Loan Agent)
(the Debtor))                                  Shipman &Goodwin LLP
Weil, Gotshal & Manges LLP                     Nathan Z. Plotkin, Esq.
Matthew S. Barr, Esq.                          Kathleen LaManna, Esq.
Ryan Preston Dahl, Esq.                        Kimberly Cohen, Esq.
Andriana Georgallas, Esq.                      One Constitution Plaza
767 Fifth Ave                                  Hartford, CT 06103-1919
New York, NY 10153                             Email: n~lotkin(a~goodwin.com;
Email: matt.barr(a,weil.com;                   klamanna(cr~,~oodwin.com;
roan.dahl(a~weil.com;                          kcohen ,~oodwin.com
andriana.geor a~ llas(a~weil.com
                                               EMAIL
EMAIL                                          (Counsel to the Revolving Credit Facility
(Counsel to HoldCo)                            Agent)
Simpson, Thatcher and Barlett, LLP             Cortland Capital Market Services, LLC
Sandeep Qusba, Esq.                            Paul, Weiss, Riflcind, Wharton &Garrison
Edward Linden, Esq.                            LLP(New York Office)
Chase Bentley, Esq.                            Jacob Adlerstein, Esq.(New York)
425 Lexington Avenue                           Teresa Lii, Esq.(New York)
New York, NY 10017                             New York Office
Email: squsba(a~stblaw.com;                     1285 Avenue ofthe Americas
edward.linden(a~stblaw.com;                    New York, NY 10019-6064
chase.bentley(a~stblaw.com                     Email: iadlerstein(a~paulweiss.com;
                                               tlii(a~paulweiss.com
EMAIL
(Coz~nsel to the Ad Hoc Group)                 EMAIL
Jones Day                                      (Counsel to the Revolving Credit Facility
Scott J. Greenber, Esq.                        agent)
Michael J. Cohen, Esq.                         Cortland Capital Market Services, LLC
Nicholas J. Morin, Esq.                        Paul, Weiss, Rifkind, Wharton &Garrison
250 Vesey Street                               LLP(DC Office)
New York, NY 10281                             Claudia Tobler, Esq.(DC)
Email: mcohen jonesda~om;                      Washington, DC Office
s~reenberg~ajonesday.com;                      2001 K St NW
nmorin~a~,ionesda~com                           Washington, DC 20006
                                               Email: ctobler(~paulweiss.com




 DOCS D~224720.1 82579/001                 2
                  Case 19-11702-BLS      Doc 21       Filed 08/01/19   Page 6 of 6



EMAIL
(Counsel to the Indentas~e Trustee)
Bank of New York Mellon
c/o Norton Rose Fulbright US LLP
Marian Baldwin Fuerst
Francisco Vazquez
1301 Avenue of the Americas
New York, NY 10019-6022
Email:
marian.baldwin(a~nortonrosefulbri hg t.com;
francisco.vaz~uez(a~nortonrosefulbri h~ t.com

EMAIL
(Counsel to theCa~r~ent ABL Agent)
Wells Fargo Bank,N.A.
c/o Kelley Drye &Warren LLP
Pamela Bruzzese-Szczygiel, Esq.
101 Park Avenue
New York, NY 10178
Email: pbruzzese-
szczXgiel(a~kelle~dr ey com

EMAIL
(Counsel to the Current ABL Lender)
Linkslaters LLP
Robert Trust, Esq.
1345 Avenue of the Americas
New York, NY 10105
Email: robert.trustna linkslaters.com

EMAIL
(Counsel to New AI3L)
Latham &Watkins LLP
Richard A. Levey, Esq.
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
Email: richard.lev~(a~lw.com




 DOCS DE224720.1 82579/001                        3
